Citation Nr: 1519050	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  09-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1980 to February 1987 and from February 1989 to December 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record. 

This matter was previously before the Board in April 2014, when it was remanded for further development.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 remand, the Board directed that the October 2012 VA examiner provide a clarifying opinion as to the relationship between the Veteran's diagnosed depression and his military service, including the Veteran's report of suffering a sexual assault in service.  The examiner had provided an opinion linking the Veteran's depression to an in-service sexual trauma, but then provided an addendum that same month in which he changed his mind and stated that the depression was not related to service.  The examiner was asked to complete a thorough review of the claims file, and was asked to consider the evidence of record, including the Veteran's lay statements.  

An addendum opinion was obtained in April 2014.  The examiner stated that the claims file was reviewed.  The examiner reiterated his previous opinion and then stated that based on "treatment records and Veteran self report, there is no concrete evidence that Veteran's depression is directly related to self reported in service sexual assault or any other experiences from the military."  The examiner noted that the "first real treatment for depression" was not until 2004, and that the Veteran did not seek treatment during service, and that there was no evidence of treatment for depression immediately post military.  The examiner then repeated a previous October 2009 VA examiner's opinion, which found that the Veteran's depression started after service as a result of incarcerations and characterological problems.  

While the examiner stated that he reviewed the claims file prior to issuing his April 2014 addendum opinion, the Board finds that the examiner did not sufficiently address the evidence of record.  While the examiner stated that it was more likely than not the Veteran's depression started after service as a result of chronic substance abuse, incarceration, and multiple losses, the examiner ignored and did not discuss September 1989 service treatment records which note the Veteran having alcohol and drug dependence, along with an April 1990 Tripler Army Medical Center memorandum which indicated that the Veteran had participated in a six week treatment program for alcohol and drug dependence.  Also, it is unclear as to what the examiner meant by "first real treatment for depression," as the claims file contains VA treatment records from 2002, which note the Veteran being seen for complaints of depression.  Additionally, the examiner references the Veteran's self-reported in-service sexual assault, and stated that there was no "concrete evidence" to show a relationship to service.  It is unclear what the examiner meant by that statement.  The examiner did not discuss the Veteran's statements regarding the in-service assault, which are documented in the claims file.  

The United States Court of Appeals for Veterans Claims (Court) has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of the foregoing, the Board finds that the April 2014 opinion is inadequate as it is not based upon a complete review of the evidence of record.  Therefore a new examination, from a different examiner, is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

In addition to the above, all updated VA treatment records for the Veteran should be obtained and associated with the claims file.

As the claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until it is determined what disabilities are service-connected, and ratings assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the question of service connection for an acquired psychiatric disorder is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Southern Oregon Rehabilitation Center and Clinics (SORCC) in White City Oregon, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2011 to the present.

2.  Schedule the Veteran for a VA psychiatric examination, with an examiner other than the one who conducted the October 2012 examination and provided the April 2014 addendum opinion.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders that meet the DSM-IV criteria.  The presence or absence of PTSD, anxiety, and depression should be discussed. 

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active duty service, to include any verified PTSD stressors, including the Veteran's reports of having been sexually assaulted while stationed at the Naval Facility in San Nicholas Island in 1982.   

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.  The examiner should discuss all the relevant medical and lay evidence, including the Veteran's reports of having been sexually assaulted while stationed at the Naval Facility in San Nicholas Island in 1982, along with September 1989 service treatment records which note the Veteran having alcohol and drug dependence, and an April 1990 record which indicated that the Veteran had participated in a six week treatment program for alcohol and drug dependence while in service.

In providing the opinion, the examiner should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  If the examiner is unable to provide the opinion requested, then he or she must state so and provide an explanation as to why an opinion cannot be given.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, including TDIU.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



